I respectfully dissent in part from the majority's calculation of average weekly wage for the following reasons:
I disagree with the majority's finding that plaintiff's perdiem could not be counted as average weekly wage. Plaintiff'sper diem was based on the number of hours she worked or spent on a trip. She was paid per diem for 24 hours when on overnight trips, even though she did not work non-stop 24 hours. Plaintiff's per diem was not linked to expenses or miles and it does not even appear to be linked to food expenses.
The reasoning of Greenman v. Pony Express, 123 N.C. App. 136,138, 472 S.E.2d 227, 228 (1996), cited by the majority does not fit the facts of this case. The employer herein was not paid perdiem based upon a fixed amount for meals. Moreover, plaintiff testified that she spent no money on meals. Plaintiff cannot show receipts for money spent on meals if she spent no money on meals. Plaintiff's per diem was additional income to compensate her for time spent away from her home while traveling. Since her perdiem was linked to hours worked and not expense incurred, I am of the opinion that plaintiff's per diem should be counted as a wage allowance.
This the __ day of June 2005.
                                      S/___________________ BERNADINE S. BALLANCE COMMISSIONER